Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              October 21, 2021

The Court of Appeals hereby passes the following order:

A22A0110. SOCO CONTRACTING COMPANY, INC. v. FULTON COUNTY.

      SoCo Contracting Company, Inc. has moved to withdraw this appeal pursuant
to Court of Appeals Rule 41 (g). SoCo’s motion is hereby GRANTED, and this
appeal is deemed WITHDRAWN.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/21/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.